Title: To George Washington from Charles-Hector Theodat, comte d’ Estaing, 25 December 1783
From: Estaing, Charles-Hector Theodat, comte d’
To: Washington, George


                        
                            Sir
                            Paris 25th Decer 1783
                        
                        I must beg leave to gratify a desire, I cannot resist of paying your Exellency in a private letter the most
                            unfeigned homage of my unalterable attachement for you. I shall take particular delight in carrying the marks of an
                            association which you are President-General of. it belonged to a Chief of your merit, who gives to the World in his Person
                            the example of every thing that is great, to foster more and more the ties that link the Citisen-soldiers together, that
                            write the Civil and military Virtues, and that put us constantly in mind of the duties they impose on us. your portrait
                            has hitherto serv’d us as a Cincinnatus’s Medal. I could wish it represented to the life your Excellency’s features. it
                            should be alone more expressive than the strongest and most elaborate inscriptions. Our Common friend the Marquis de la
                            Fayette and I talk frequently of you. during our conversations we often cast our Eyes on your picture which makes a chief
                            ornament of our respective houses. we many times repeat to each other that among the celebrated men whom Antiquity boasts
                            of, none have performed actions of such difficulty and importance as those which you just so  gloriously terminated. they
                            reflect the greater honour on humanity, as it was to defend its’ cause, that you became a Conqueror, and that you had no
                            other view whilst you were fighting to assert its’ rights: you are, Sir, the only such hero we know of. Your Exellency
                            will not I hope, be offended at my expressing so nakedly these truths, as every of a Society has a privilege of opening
                            freely his mind to his President.
                        I can not here but say something in favour of the gallant Officers whom I conducted twice into North America.
                            I’m perfectly satisfi’d that, upon recollecting the proofs they gave of their Courage and Zeal, neither your Exellency nor
                            the Society should be surprised at my being mortified were they not as well treated as their fellow Soldiers who were out
                            under the Command of the Count de Rochambeau: it is impossible for me to tell you how much I should wish they could be
                            made to believe, that; if they have not been specially named in the institution of the Cincinnati-Society, it was a
                            mistake, and that they were supposed and looked on to be included therein.
                        This favour I most earnestly request you will be so Kind as to grant me for four Sea-officers called, the
                            Baille de Suffren, d’Albert de Rions, the Chevalier de Borda, and the Elder of the Chevalier du Rumain’s nephews. the
                            motives that actuate me, will I hope, appear worthy of your Exellency’s attention. in Case even the Captains of men of War
                            are not to be comprised in the association, and that none are to be admitted but the General Officers who have served on
                            your Coasts, I shall beg you will make use of all your influence to obtain that particular honour for the four gentlemen I
                            have mention’d to your Exellency. I’m, by my rank, the first officer of the french Marine. in this quality I have a right
                            to represent whole corps, and to point out those who have rendered the greatest services and whom this mark of distinction
                            would be of the highest consequence to. it was I who conducted to America the first fleet and the first Troops that were
                            sent there. I took on myself, any orders from my Court, to bring back thither all the forces I could muster up—they were
                            not idle. I say nothing of the wounds I have receiv’d. I look on it as a most distinctive reward of my
                            labours to have been the only french-General-officer who has shed his blood for America. the Pain I shall feel in
                            consequence all my life, is a sensation I shall find my happiness in, as it will constantly remind me that I have done for
                            that Country every thing that lay in my power. it was our arrival at Savannah that caused the evacuation of Rhode-Island.
                            had Count de Grasse executed, as well as the Marquis de Vaudreuil, the orders I had given them both of going with their
                            divisions to the bay of the Chesapeak, Charles Town had not been attacked. When I was called upon again to take the Command,
                            and that I was charged to form the plan of the following campaign, matters were so combined that Peace immediately ensued.
                            I was the first that had the pleasure of announcing it to the Americans. the Marquis de la Fayette, who was the only one
                            entrusted with the secret, will make your Exellency sensible of the infinite importance of the articles concerning
                            America. I’m the more desirous of his explaining them fully to you, as they do great honour to the personal views of his
                            Spanish Majesty. this Prince was so gracious as to trust me with his Land and Sea forces. when he permitted me to conduct
                            them to America, it was really sending them to serve under the command of your Exellency.
                        I beg you will be convinced that it is not self-love or vanity that has made me enter into this detail. I
                            take the liberty of looking on you in all this affair as my advocate. it was then but natural I should furnish you with
                            arguments to plead and gain my Cause.
                        I cannot sufficiently paint to you the worthy manner that Major l’Enfant has acquitted himself of your
                            Exellency’s commission. his conduct has given him a just Claim to my esteem and friendship. With the greatest
                            consideration, respect, and esteem I have the honor to be Sir Your most obedient and most humble servant 
                        
                            Estaing
                        
                    